This was an action by the appellee against the Imperial Irrigation Company and others for damages arising from trespasses by said company upon lands owned by the appellee. Upon trial before a jury, verdict was returned, and judgment thereon rendered in favor of the appellee against the Imperial Irrigation Company for the sum of $2,000.
Rule 25 for the government of the Courts of Civil Appeals (142 S.W. xii) provides that an assignment of error must refer to that portion of the motion for a new trial in which the error is complained of. None of the assignments of error comply with this provision of the rule, and they will therefore not be considered. Railway Co. v. Ledbetter, 153 S.W. 646; Nunn v. Veale, 149 S.W. 758; Murphy v. Earl, 150 S.W. 486; Tiefel v. Winn Maxwell, 154 S.W. 319; Railway Co. v. Gray, 154 S.W. 229.
The assignments as copied in the brief cannot be considered for the further reason that they are not true copies of the originals appearing in the record, and this court has uniformly declined to consider assignments incorrectly copied in the brief. Mt. Franklin, etc., v. May, 150 S.W. 756; Biggs v. Miller, 147 S.W. 632; Horseman v. Coleman County, 57 S.W. 304; Martin v. Bank, 102 S.W. 131; Alexander v. Bowers, 79 S.W. 342; Railway Co. v. Adams, 55 Tex. Civ. App. 245, 118 S.W. 1155; Fessinger v. El Paso Times Co., 154 S.W. 1171, recently decided by this court and not yet officially reported.
No fundamental error appearing of record, the judgment is therefore affirmed.
McKENZIE, J., was disqualified and did not sit in this case.